Apareciendo que la corte de distrito dictó resolución aprobando el memorándum de *1044costas en febrero 12, 1924, notificada a los demandados el propio día, y que ellos apelaron el 23 de febrero, 1924, ar-chivándose el escrito de apelación sin habérsele adherido el sello de rentas internas que exige la Ley No. 17, de 1915, sección 2, letra, D, y apareciendo además que el apelante no archivó en tiempo la transcripción de los autos, visto el caso de Nazario v. Santos, Juez Municipal, 27 D.P.R. 89 se desestimó el recurso a instancia del apelado.